SUMMARY ORDER
This litigation arose out of a financing agreement entered into in May 2000 by Internet Law Library Inc. (now known as ITIS Holdings, Inc. and referred to herein as “ITIS”) and Cootes Drive LLC (“Cootes Drive”). In a series of opinions and orders, the United States District Court for the Southern District of New York (Carter, /.) dismissed Plaintiffs’ suits as a discovery sanction, granted summary judgment for Cootes Drive as to its breach-of-contract counterclaims, granted summary judgment against Cootes Drive as to its remaining fraud-based counterclaims, and awarded Cootes Drive damages in accordance with the parties’ contractual agreements. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
On appeal, the parties raise myriad claims. We affirm the judgment of the District Court as to nearly all of these claims for substantially the reasons stated in its various opinions and orders. We need not decide whether the District Court’s dismissal of Plaintiffs’ suits as a discovery sanction was warranted because any error in this regard was in any event harmless in view of Plaintiffs’ opportunity to present affirmative defenses raising substantially the same claims and the District Court’s proper grant of summary judgment to Cootes Drive as against those defenses.
We have considered all of the parties’ claims, and we find them to be without merit. Accordingly, we AFFIRM the judgment of the District Court.